Case 2:20-cr-20002-PKH Document 22                 Filed 02/26/20 Page 1 of 12 PageID  #: 33COURT
                                                                                US DISTRICT
                                                                             WESTERN DIST ARKANSAS
                                                                                      FILED

                                                                                          FEB 2 6 2020
                                                                                    DOUGLAS
                                                                                     By     F. YOUNG Clerk
                                                                                                    ,
                        IN THE UNITED STATES DISTRICT COURT                                   Deputy Clcd:
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


 UNITED ST A TES OF AMERICA                              )
                                                         )
 v.                                                      ) CRIMINAL NO. 2:20CR20002-001
                                                         )
 JACOB SAMUEL GREEN                                      )


                                       PLEA AGREEMENT

        Pursuant to Rule 1 l(c)(]) of the Federal Rules of Criminal Procedure, the parties hereto

 acknowledge that they have entered into negotiations which have resulted in this Agreement. The

 agreement of the parties is as follows:

                                   COUNTS OF CONVICTION

        1.       The Defendant, JACOB SAMUEL GREEN, hereby agrees to plead guilty to

 Count One of the Indictment charging the Defendant with having willfully threatened to

 unlawfully damage and destroy a vehicle, i.e., a mail truck belonging to the United States Postal

 Service and parked at the United States Post Office in Mena, Arkansas, by means and use of an

 instrument of interstate commerce, that is, a cellular telephone, in violation of Title 18, U.S.C . §

 844(e), and to plead guilty to Count Two of the Indictment charging the Defendant with

 maliciously damaging and destroying, and maliciously attempting to damage and destroy, by

 means of fire , a building located at 811 Eagle Gap Avenue in Mena, Polk County, Arkansas,

 which was used in interstate commerce and was engaged in an activity affecting interstate

 commerce, in violation of Title 18, U.S .C. § 844(i).




                                            Page 1 of 12
Case 2:20-cr-20002-PKH Document 22                   Filed 02/26/20 Page 2 of 12 PageID #: 34




             ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA

        2.      The Defendant has fully discussed with defense counsel the facts of this case and

the elements of the crime to which the Defendant is pleading guilty. The Defendant has committed

each of the elements of the crime to which the Defendant is pleading guilty, and admits there is a

 factual basis for this guilty plea . .The following facts are true and undisputed:

        a.      In the early morning hours of August 3, 2019, the Mena Police Department received

a telephone call on its non-emergency phone line there was a bomb in one of the Postal Service

vehicles at the Mena Post Office and when someone opens the door of the vehicle it will blow up.

 This telephone call was made by the Defendant. Mena police officers responded to the Mena Post

 Office and while they were investigating, one of the officers noticed a fire had been set in the "Just

 for Kids" resale store located at 811 Eagle Gap Road, which is across the street and north of the

post office. The Defendant intentionally set the fire at 811 Eagle Gap Road. Police officers called

the fire department which was able put out the fire after substantial damage to the building and its

contents had occurred. Two empty cans were found in the store which were marked as having

 contained kerosene. At all relevant times, the resale store was operated by the Polk County

 Developmental Center which is a nonprofit corporation and the proceeds from the resale store were

and are used to provide services for individuals with disabilities. The resale store was used in

 interstate commerce and was engaged in an activity affecting interstate commerce. Substantial

sales were made to one or more persons and/or entities in states other than Arkansas.

        b.      The Mena Police Department obtained the phone number of the individual who

 called in the threat, (903) 271-4985. They were also able to obtain the name of the suspect, Jacob

 Green . They were able to obtain the approximate location of the phone through a cell phone

 provider and found the caller was located in an area near the Executive Inn, which is located at



                                              Page 2 of 12
Case 2:20-cr-20002-PKH Document 22                  Filed 02/26/20 Page 3 of 12 PageID #: 35




 704 US Highway 71, Mena, Arkansas. The location is close to the post office and the business

 that was set on fire.

         c.      Police officers went to the Executive Inn and asked if anyone named Jacob Green

 had checked into the motel. They were provided the room number (126) for Jacob Green. Police

 officers went to room 126 and made contact with Jacob Green. Mena Police dispatch called (903)

 271-4985, the number used to call in the bomb threat at the post office, and Jacob Green's phone

 rang. Officers verified Mena Police dispatch was calling the phone by looking at the call screen

 on the defendant's cellular phone.

         d.      The Fort Smith bomb squad was also called regarding the bomb threat, and the post

 office vehicles and property were searched. They were unable to find any explosive devices on

 the Postal Service property.

         e.      After explaining to Jacob Green his Miranda rights, he agreed to waive those rights

 and make a voluntary statement. On August 3, 2019, Mena Police Officers Sgt. Eudell Head and

 Officer Eddie Price interviewed Jacob Green at the police department, post Miranda. During the

 interview, Green admitted to calling in the bomb threat regarding the postal service property in

 Mena, Arkansas. He also admitted to setting the business on fire at 811 Eagle Gap Road, Mena,

 Arkansas. Green said he travelled from Denison, Texas, by bus, to Mena, Arkansas. Green said

 he was trying to get to Ohio. Initially, Green said he found a communist website that stated there

 was going to be a bomb at the Mena, Arkansas Post Office and he wanted to watch it go off. He

 later recanted that he had obtained such information from a communist website.

         f.      Green used kerosene to start the fire at resale store located at 81 I Eagle Gap Road,

 and obtained the kerosene at the Wal-Mart in Mena, Arkansas. Green is shown on Wal-Mart's




                                             Page 3 of 12
Case 2:20-cr-20002-PKH Document 22                  Filed 02/26/20 Page 4 of 12 PageID #: 36




 video recording system as having purchased two cans of kerosene at Wal-Mart that match the cans

 recovered at the arson scene.

                                      ADVICE OF RIGHTS

        3.      The Defendant hereby acknowledges that he has been advised of and fully

 understands the following constitutional and statutory rights :

        a.      to have an attorney and if the Defendant cannot afford an attorney, to have one
                provided to him and paid for at the United States ' expense;
        b.      to persist in his plea of not guilty;
        c.      to have a speedy and public trial by jury;
        d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
        e.      to confront and examine witnesses who testify against him;
        f.      to call witnesses on his behalf;
        g.      to choose to testify or not testify and that no one could force the Defendant to
                testify; and
        h.      to have at least 30 days to prepare for trial.

                                      WAIVER OF RIGHTS

        4.      The Defendant hereby acknowledges that he understands with respect to each count

 of the Information to which he pleads guilty, he thereby W ATVES all of the rights listed as (b)

through (h) of the above paragraph.

                             WAIVER OF ACCESS TO RECORDS

        5.      The Defendant hereby waives all rights, whether asserted directly or by a

 representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy

Act of 1974, 5 U.S.C. § 552a.




                                            Page 4 of 12
..
Case 2:20-cr-20002-PKH Document 22                 Filed 02/26/20 Page 5 of 12 PageID #: 37




                                 WAIVER OF "HYDE" CLAIM

        6.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. §

3006A, for attorney fees and other litigation expenses arising out of the investigation or

 prosecution of this matter.


             EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

        7.      The Defendant agrees that if after signing this Plea Agreement the Defendant

 commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

 Defendant provides information to the Probation Office or the Court that is intentionally

 misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

 term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

 Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

of this Plea Agreement which shall release the United States from any and all restrictions or

obligations placed upon it under the terms of this Agreement and the United States shall be free to

pursue additional charges against the Defendant. The Defendant shall , however, remain bound by

the terms of the agreement, and will not be allowed to withdraw this plea of guilty unless permitted

to do so by the Court.

        8.      The Defendant further agrees that a breach of any provisions of this Plea Agreement

shall operate as a waiver of Defendant' s rights under Rule 1 l(f) of the Federal Rules of Criminal

Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

to use and to introduce into evidence any one or more of the following:

        a.      admissions against interest, both oral and written, made by the Defendant to any
                person ;
        b.      statements made by the Defendant during his change of plea hearing;
        c.      the factual basis set forth in the Plea Agreement;



                                            Page 5 of 12
       :Case
         ,
             2:20-cr-20002-PKH Document 22                 Filed 02/26/20 Page 6 of 12 PageID #: 38
' .·




               d.        any testimony given under oath in these proceedings or to a grand jury or a petit
                         jury;
                e.       any and all physical evidence of any kind which the Defendant has provided to the
                         United States; and,
                f.       any and all information provided by the Defendant to the United States' attorneys,
                         or to federal, state, county, and/or local law enforcement officers.


                                   MINIMUM AND MAXIMUM PENALTIES

                9.       The Defendant hereby acknowledges that he has been advised of the minimum and

        maximum penalties for each Count to which he is pleading guilty. By entering a plea of guilty to

        Count One of the Indictment, the Defendant agrees that he faces:

                a. a maximum term of imprisonment of 10 years;
                b. a maximum fine of $250,000;
                c. both imprisonment and fine;
                d. a term of supervised release of not more than three years which begins after release
                   from prison;
                e. a possibility of going back to prison if the Defendant violates the conditions of
                   supervised release; and,
                f. a special assessment of $100.00 for each count of conviction; and,
                g. restitution as ordered by the Court.

                I 0.     By entering a plea of guilty to Count Two of the Indictment, the Defendant agrees

        that he faces:

                a. not less than 5 years imprisonment and not more than 20 years imprisonment;
                b. a maximum fine of $250,000;
                c. both imprisonment and fine;
                d. a term of supervised release of not more than three years which begins after release
                   from prison;
                e. a possibility of going back to prison if the Defendant violates the conditions of
                   supervised release; and,
                f. a special assessment of $100.00 for each count of conviction; and,
                g. restitution as ordered by the Court.

                                  CONDITIONS OF SUPERVISED RELEASE

                11.      The Defendant acknowledges that if a term of supervised release is imposed as part

        of the sentence, the Defendant will be subject to the standard conditions of supervised release as



                                                    Page 6 of 12
Case 2:20-cr-20002-PKH Document 22                 Filed 02/26/20 Page 7 of 12 PageID #: 39




recommended by the United States Sentencing Commission and may be subject to other special

conditions of supervised release as determined by the Court. The standard conditions of supervised

release are as follows:

       a.      The Defendant shall report to the probation office in the federal judicial district
               where he is authorized to reside within 72 hours of release from imprisonment,
               unless the probation officer instructs the Defendant to report to a different probation
               office or within a different time frame.
       b.      After initially reporting to the probation office, the Defendant will receive
               instructions from the court or the probation officer about how and when to report to
               the probation officer, and the Defendant shall report to the probation officer as
               instructed.
       c.      The Defendant shall not knowingly leave the federal judicial district where he is
               authorized to reside without first getting permission from the court orthe probation
               officer.
       d.      The Defendant shall answer truthfully the questions asked by the probation officer.
       e.      The Defendant shall live at a place approved by the probation officer. If the
               Defendant plans to change where he lives or anything about his living arrangements
               (such as the people the Defendant lives with), the Defendant shall notify the
               probation officer at least IO days before the change. If notifying the probation
               officer at least 10 days in advance is not possible due to unanticipated
               circumstances, the Defendant shall notify the probation officer within 72 hours of
               becoming aware of a change or expected change.
       f.      The Defendant shall allow the probation officer to visit the Defendant at any time
               at his or her home or elsewhere, and the Defendant shall permit the probation officer
               to take any items prohibited by the conditions of the Defendant's supervision that
               he or she observes in plain view.
       g.      The Defendant shall work full time (at least 30 hours per week) at a lawful type of
               employment, unless the probation officer excuses the Defendant from doing so. If
               the Defendant does not have full-time employment he shall try to find full-time
               employment, unless the probation officer excuses the Defendant from doing so. If
               the Defendant plans to change where the Defendant works or anything about his
               work (such as the position or the job responsibilities), the Defendant shall notify
               the probation officer at least 10 days before the change. Ifnotifying the probation
               officer at least IO days in advance is not possible due to unanticipated
               circumstances, the Defendant shall notify the probation officer within 72 hours of
               becoming aware of a change or expected change.
       h.      The Defendant shall not communicate or interact with someone the Defendant
               knows is engaged in criminal activity. If the Defendant knows someone has been
               convicted of a felony, the Defendant shall not knowingly communicate or interact
               with that person without first getting the permission of the probation officer.
       1.      If the Defendant is arrested or questioned by a law enforcement officer, the
               Defendant shall notify the probation officer within 72 hours.
       J.      The Defendant shall not own, possess, or have access to a firearm , ammunition,


                                           Page 7 of 12
Case 2:20-cr-20002-PKH Document 22                  Filed 02/26/20 Page 8 of 12 PageID #: 40




               destructive device, or dangerous weapon {i.e., anything that was designed, or was
               modified for, the specific purpose of causing bodily injury or death to another
               person, such as nunchakus or Tasers).
       k.      The Defendant shall not act or make any agreement with a law enforcement agency
               to act as a confidential human source or informant without first getting the
               permission of the court.
       I.      If the probation officer determines that the Defendant poses a risk to another person
               (including an organization), the probation officer may require the Defendant to
               notify the person about the risk and the Defendant shall comply with that
               instruction. The probation officer may contact the person and con firm that the
               Defendant has notified the person about the risk.
       m.      The Defendant shall follow the instructions of the probation officer related to the
               conditions of supervision.

                                         RESTITUTION

       12.     The Defendant agrees to pay restitution regarding the offenses to which he is

pleading guilty and any relevant conduct thereto.

                         PAYMENT OF MONETARY PENALTIES

       13.     The Defendant agrees that monetary penalties to include special assessments, fine,

and/or restitution imposed by the Court will be (i) subject to immediate enforcement as provided

in 18 U.S.C. § 3613c, and (ii), submitted to the Treasury Offset Program so that any federal

payment such as an income tax refund or transfer of returned property the defendant receives may

be offset and applied to federal debt without affecting the periodic payment schedule ordered by

the Court.

                                    NO OTHER CHARGES

       14.     The United States agrees that no other federal charges, which stem from the

activities described in the Indictment will be brought against the Defendant in the Western District

of Arkansas.




                                           Page 8 of 12
Case 2:20-cr-20002-PKH Document 22                   Filed 02/26/20 Page 9 of 12 PageID #: 41




          SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDA TORY

          15.    The parties acknowledge that the Court shall consult and take into account the

United States Sentencing Commission Guidelines in determining the sentence, but that the Court

is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

range.

                AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

          16.    The Defendant acknowledges that discussions have taken place concerning the

possible guideline range which might be applicable to this case. The Defendant agrees that any

discussions merely attempt to guess at what appears to be the correct guideline range and do not

bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

than contemplated by the parties. In the event that the actual guideline range is greater than the

parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

guilty.

                             RELEVANT CONDUCT CONSIDERED

          17.    At the sentencing hearing, the United States will be permitted to bring to the Court's

attention, and the Court will be permitted to consider, all relevant information with respect to the

Defendant's background, character and conduct, including the conduct that is the subject of this

investigation for which he has not been charged up to the date of this Agreement, and/or which is

the basis for any of the counts which will be dismissed pursuant to this agreement, as provided by

§ I B 1.3 of the Sentencing Guidelines.

                                              PERJURY

          18.    In the event that it is determined that the Defendant has not been truthful with the

Court as to any statements made while under oath, this Plea Agreement shall not be construed to



                                             Page 9 of 12
      Case 2:20-cr-20002-PKH Document 22                    Filed 02/26/20 Page 10 of 12 PageID #: 42
, r




       protect the Defendant from prosecution for perjury or false statement.

                                 CONCESSIONS BY THE UNITED STATES

               19.     The United States agrees not to object to a recommendation by the Probation Office

       or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

       offense level for acceptance of responsibility. lfthe offense level in the Presentence Report is 16

       or greater and the Court accepts a recommendation in the Presentence Report that Defendant

       receive two points for acceptance of responsibility, the United States agrees to move for an

       additional one-point reduction for acceptance ofresponsibility for a total of three points. However,

       the United States will not be obligated to move for an additional one-point reduction or recommend

       any adjustment for acceptance of responsibility if Defendant engages in conduct inconsistent with

       acceptance of responsibility including, but not limited to, the following a) falsely denies, or makes

       a statement materially inconsistent with, the factual basis set forth in this agreement, b) falsely

       denies additional relevant conduct in the offense, c) is untruthful with the United States, the Court

       or Probation Officer, or d) materially breaches this Plea Agreement in any way.

                              UNITED STATES' RESERVATION OF RIGHTS

               20.     Although the United States agrees not to object to certain findings by the Probation

       Office or to rulings of the Court, it reserves the right to :

               a.      make all facts known to the Probation Office and to the Court;
               b.      call witnesses and introduce evidence in support of the Presentence Report;
               c.      contest and appeal any finding of fact or application of the Sentencing Guidelines;
               d.      contest and appeal any departure from the appropriate Guideline range; and,
               e.      defend all rulings of the District Court on appeal including those rulings which may
                       be contrary to recommendations made or positions taken by the United States in
                       this Plea Agreement which are favorable to the Defendant.

                             NO RIGHT TO WITHDRAW THE GUILTY PLEA

               2 1.    The United States' concessions on sentencing options are non-binding and made



                                                    Page 10 of 12
Case 2:20-cr-20002-PKH Document 22                 Filed 02/26/20 Page 11 of 12 PageID #: 43




 pursuant to Rule I l(c)(l)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

 should reject the Defendant's requests or recommendations for certain findings of fact or

 applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

 guilty plea.

                       AGREEMENT NOT BINDING ON THE COURT

         22.    The parties agree that nothing in this Agreement binds the District Court to:

         a.     make any specific finding of fact;
         b.     make ·any particular application of the Sentencing Guidelines;
         c.     hand down any specific sentence;
         d.     accept any stipul,ation of the parties as contained in this Plea Agreement; and,
         e.     accept this Plea Agreement.

         23.    The United States and the Defendant acknowledge that the Court has an obligation

 to review the Presentence Report before it accepts or rejects this Plea Agreement.

                  AGREEMENT DOES NOT BIND ANY OTHER ENTITY

         24.    The parties agree that this Plea Agreement does not bind any governmental entity

 other than the United States Attorney's Office for the Western District of Arkansas.

                                    SPECIAL ASSESSMENT

         25 .   The Defendant agrees to pay $100.00 as the special assessment for each Count,

 resulting in $200.00 to be paid for both Counts to which he is pleading guilty.

                           REPRESENTATIONS BY DEFENDANT

         26.    By signing this Plea Agreement, the Defendant acknowledges that:

        a.      The Defendant has read this Agreement (or has had this Agreement read to him)
                and has carefully reviewed every part of it with defense counsel.
         b.     The Defendant fully understands this Plea Agreement and is not . under the
                influence of anything that could impede the Defendant's ability to fully understand
                this Plea Agreement.
        c.      No promises, agreements, understandings, or conditions have been made or entered
                into in connection with the decision to plead guilty except those set forth in this
                Plea Agreement.


                                           Page 11 of 12
Case 2:20-cr-20002-PKH Document 22                    Filed 02/26/20 Page 12 of 12 PageID #: 44




           d.      The Defendant is satisfied with the legal services provided by defense counsel in
                   connection with this Plea Agreement and matters related to it.
           e.      The Defendant has entered into this Plea Agreement freely, voluntarily, and without
                   reservation and the Defendant's desire to enter a plea of guilty is not the result of
                   threats or coercion directed at the Defendant or anyone connected with the
                   Defendant.

                          REPRESENT A TIO NS BY DEFENSE COUNSEL

           27.     By signing this Plea Agreement, counsel for the Defendant <;1cknowledges that:

           a.      Counsel has carefully reviewed every part of this Agreement with the Defendant
                   and this Agreement accurately and completely sets forth the entire agreement
                   between the United States and the Defendant.
           b.      Counsel has explained the ramifications of the Plea Agreement to the Defendant,
                   and believes that the Defendant understands this Plea Agreement, what rights are
                   being lost by pleading guilty, and what the United States has agreed to do in
                   exchange for the plea of guilty.
           c.      Counsel believes that the Defendant's decision to enter into this Agreement is an
                   informed and voluntary one.


                 PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

           28.     The Defendant and his attorney both acknowledge that this Plea Agreement

 constitutes the entire agreement of the parties. Further, all parties agree that there are no oral

 agreements or promises which have been made to induce the Defendant to change his plea to

 guilty.




                                                         DAVID CLAY FOWLKES
                                                         ACTING UNITED STA TES ATTORNEY



                                                         ByC~~J[~&r
                                                              Assistant U.S . Attorney




                                              Page 12 of 12
